170 S.W.3d 33 (2005)
Dawan FERGUSON, Petitioner,
v.
Theda WILSON-THOMAS, Appellant.
John and Dawana Steffen, Intervenors-Respondents.
No. ED 84318.
Missouri Court of Appeals, Eastern District, Division Three.
June 30, 2005.
Motion for Rehearing and/or Transfer Denied August 4, 2005.
Application for Transfer Denied September 20, 2005.
Gay R. Harris, Collinsville, IL, for appellant.
Connie S. Hood, Clayton, MO, for intervenors-respondents.
*34 Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2005.

ORDER
PER CURIAM.
Theda Wilson-Thomas ("Mother") appeals from a judgment of the Circuit Court of the City of St. Louis on a motion to modify custody, awarding custody of her minor sons, CTF and CAF, to John and Dawana Steffen ("Intervenors"), the paternal grandparents of the two boys. Mother claims several points on appeal. These allegations of error assert that the trial court erred: 1) in its findings of fact and conclusions of law because they were against the weight of the evidence; 2) in allowing Intervenors to intervene and in awarding custody of the minor children to the Intervenors; 3) in finding that no change had occurred in Mother's circumstances; 4) in its refusal to disqualify the guardian ad litem ("GAL") for cause; 5) in allowing GAL to give improper testimony; 6) in not awarding attorney's fees to Mother; in its failure to act on Mother's Motion to Compel and on her Motion to Strike; 7) in giving legal advice to Mother's opposing parties; and 8) in not paying attention to the evidence and testimony in making its decision.
We have reviewed Mother's brief and the record on appeal, and find no error of law. The trial court did not abuse its discretion in allowing Intervenors to intervene and awarding custody of the minor children to them. The judgment is supported by substantial evidence and is not against the weight of the evidence. The judgment is affirmed pursuant to Rule 84.16(b).